Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 18 April 1790
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
New York April 18. 1790.

I wrote you on the 28th of March: to Patsy on the 4th. of April, and to Polly on the 11th. I now inclose a letter for Patsy, which being delivered me by Sr. John Temple, I presume comes from one of her friends the lady Tuftons. The best channel for sending an answer will be to send it thro me, Sr. J. Temple and the D. of Leeds’s office. Letters and papers to the 5th. of Feb. from France shew that they were going on well there. The Belgic revolution has received two small checks, one on the 1st. of Jan. when the whole Belgic army were panic struck and run before a man had fallen: the 2d on the 13th. of Jan. when they were defeated with the loss of about 300. men. Van Meersen commanded in both cases. The news of the death of the Emperor, which the English newspapers gave us, was not true. But I know that it may be daily and hourly expected.—Here the public has been a good deal agitated with the question in Congress on the assumption of the state debts. The first decision has been not to assume by a majority of 31. to 28. It will still be brought on in another form. It appears to me one of those questions which present great inconveniencies whichever way it is decided: so that it offers only a choice of evils.—In the way of small news we have the marriage of Mr. Page with a Miss Lowther, and the death of judge Harrison of Maryland mad. Judge Bedford of Delaware the other day wounded dangerously his wife and killed her adulterer with the same shot.—We have had here a series of as disagreeable weather as I have seen. It is now raining and snowing most furiously, and has been doing so all night. As soon as I get into the house I have hired, which will be the 1st. of May, I will propose to you to keep a diary of the weather here and wherever you shall be, exchanging observations from time to time. I should like to compare the two climates by cotemporary observations. My method is to make two observations a day, the one as early as possible in the morning, the other from 3. to 4. aclock, because I have found 4. aclock the hottest and day light the coldest point of the 24. hours. I state them in an ivory pocket book in the following form, and copy them out once a week. The 1st. column is the day of the month. The 2d. the thermometer in the morning. The 4th do. in the evening. The 3d. the weather in the morning. The 5th do. in the afternoon. The 6th is for miscellanies, such as the appearance of birds, leafing and flowering 


  

1790.
        Monticello


Feb.
Morning
Afternoon
Miscellanies


1.
39
c

far



2.
  46
  r

  c



  3
  29
  c
  31
  c



  4
  
carhs

fas



5
30
f

f



6
25
f
30
f



7
54
f

f



8
42
f
43
c



of trees, frosts remarkeably late or early, Aurora borealis, &c. In the 3d. and 5th. columns, a. is after: c, cloudy: f, fair: h, hail: r, rain: s, snow. Thus c a r h s means, cloudy after rain, hail and snow. Whenever it has rained, hailed or snowed between two observations I note it thus, f a r (i.e. fair after rain) c a s (cloudy after snow &c.) otherwise the falling weather would escape notation. I distinguish weather into fair or cloudy, according as the sky is more or less than half covered with clouds. I observe these things to you, because in order that our observations may present a fair comparison of the two climates, they should be kept on the same plan. I have no barometer here, and was without one at Paris. Still if you chuse to take barometrical observations you can insert a 3d morning column and a 3d afternoon column.
My most friendly respects to Colo. Randolph, and my love to Patsy & Polly, and believe me to be sincerely & affectionately Your’s,

Th: Jefferson


P.S. I spoke again with —— on the subject of Mr. D. Randolph a few days ago. He still knows nothing of H’s [Heth’s] intention to resign, and he never promises any thing. But he said as much as he could, short of a promise, and I believe you may assure Mr. Randolph that in such an event he will probably have the appointment. But do not let a word of this transpire beyond him.

